Exhibit 10.1
 
FOURTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
THIS FOURTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 28th day of March, 2008, by and between Silicon Valley Bank
(“Bank”) and XPLORE TECHNOLOGIES CORPORATION OF AMERICA, a Delaware corporation
(“Borrower”) whose address is 14000 Summit Drive, Suite 900, Austin, Texas
78728.
 
Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of September 15, 2005, as amended by that certain First
Amendment to Loan and Security Agreement by and between Bank and Borrower dated
as of November 28, 2005, that certain Letter amending Loan and Security
Agreement by and between Bank and Borrower dated as of March 30, 2006, that
certain Second Amendment to Loan and Security Agreement by and between Bank and
Borrower dated as of May 15, 2006 and that certain Third Amendment to Loan and
Security Agreement by and between Bank and Borrower dated as of February 28,
2007 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrower has requested that Bank amend the Loan Agreement to (i)
extend the maturity date, (ii) add a requirement that Borrower receive
Subordinated Debt proceeds, and (iii) make certain other revisions to the Loan
Agreement as more fully set forth herein.
 
D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Amendments to Loan Agreement.
 
2.1           Schedule Section 3 (FEES (Section 1.4)).  A new paragraph is added
at the end of Section 3 of the Schedule to the Loan Agreement as follows:
 

--------------------------------------------------------------------------------


 
“Anniversary Fee.  On March 30, 2009, provided that the Maturity Date is
extended pursuant to Schedule 9 hereof, an Anniversary Fee of Forty Thousand
Dollars ($40,000).”
 
2.2           Schedule Section 5 (FINANCIAL COVENANTS (Section 5.1)).  A new
paragraph is added prior to the “Definitions” portion of Section 5 of the
Schedule to the Loan Agreement as follows:
 
“Subordinated Debt.  Borrower shall have received at least Two Million Dollars
($2,000,000) in proceeds from the issuance of Subordinated Debt no later than
May 30, 2008.”
 
Bank hereby reserves the right to modify the financial covenants in this Section
in its reasonable business discretion in connection with the extension of the
Maturity Date referenced in Section 9 of the Schedule.”
 
2.3           Schedule Section 9 (MATURITY DATE (Section 6.1)).  The Maturity
Date in Section 9 of the Schedule to the Loan Agreement is amended in its
entirety and replaced with the following:
 
“March 30, 2009, provided however if, on March 30, 2009 Borrower has a Remaining
Months Liquidity of at least 9 months, the Maturity Date shall be automatically
extended to March 30, 2010; for the purposes hereof, “Remaining Months
Liquidity” shall mean the number of months obtained by dividing (i) Borrower’s
unrestricted cash held at Bank plus the lesser of (a) the Maximum Credit Limit
or (b) the Borrowing Base, minus in either case, the outstanding amount of any
Loans made under the Loan Agreement by (ii) Borrower’s monthly EBDA loss based
on the average EBDA loss for the prior three (3) months.  For the purposes
hereof, “EBDA” means earnings before depreciation and amortization, excluding
any non-cash expenses related to stock compensation activities and gains from
the Xpad sale, with all such terms being determined in accordance with GAAP.”
 
3.           Limitation of Amendments.
 
3.1           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
 
3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
2

--------------------------------------------------------------------------------


 
4.           Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3           The organizational documents of Borrower delivered to Bank on
September 15, 2005, remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;
 
4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.           Postclosing Items.  No later than thirty (30) days after the
execution hereof, Bank shall have received the Reaffirmation of Intercreditor
Agreement
 
3

--------------------------------------------------------------------------------


 
substantially in the form attached hereto as Schedule 2, duly executed and
delivered by Wistron Corporation.
 
7.           Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to Forty Thousand
Dollars ($40,000) and (c) Bank’s receipt of the Acknowledgement of Amendment and
Reaffirmation of Guaranty substantially in the form attached hereto as Schedule
1, duly executed and delivered by Guarantor,
 
[Signature page follows.]
 
4

--------------------------------------------------------------------------------


 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK
 
BORROWER
SILICON VALLEY BANK
XPLORE TECHNOLOGIES CORPORATION OF AMERICA
 
By:           /s/ Regina Perkins
Name:      Regina Perkins
Title:        Relationship Manager
By:           /s/ Michael J. Rapisand
Name:      Michael J. Rapisand
Title:        Chief Financial Officer

 